Citation Nr: 0013131	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  98-10 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for sickle cell anemia.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 10, 1979 to 
November 8, 1979. 

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1998 by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

While the case was pending before the Board and after proper 
notification of the use of a medical treatise in reaching its 
decision in this appeal, the veteran submitted VA medical 
treatment records from September 1999 to February 2000 
directly to the Board.  These records contained a diagnosis 
of sickle cell anemia, and show that the veteran was treated 
for various complaints, to include his foot.  The diagnosis 
of sickle-cell anemia is not in question by the Board.  
Therefore, these documents consist of evidence already of 
record, or are not pertinent to the issues in appellate 
status.  Accordingly, a review by the RO is not required per 
38 C.F.R. § 20.1304 (1999).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Sickle cell anemia was clinically identified shortly 
after the veteran's entrance into service.

3.  Sickle cell anemia is deemed to have been manifested 
prior to service.

4.  Pre-existing sickle cell anemia is not shown to have 
increased in severity during service.



CONCLUSION OF LAW

Pre-existing sickle cell anemia was not incurred in or 
aggravated by active service.  See Thurber v. Brown, 5 Vet. 
App. 119, 122 (1993); Hatlestad v. Derwinski, 3 Vet. App. 
213, 217 (1992) (Hatlestad II); Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991); see also 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially finds that this claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, the veteran has presented a claim that is plausible.  He 
has not alleged that any records of probative value that may 
be obtained, and which have not already been sought or 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist him in the 
development of this claim, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), is satisfied.

Service connection may be established for a disability 
resulting from personal injury or disease incurred in or 
aggravated by peacetime service.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 1999).

Governing regulations stipulate that a veteran is presumed to 
be in sound condition when entering service, other than as 
noted at the time of the service entrance medical 
examination; see 38 C.F.R. § 3.304 (b) (1998).  In the 
instant case, the report of the medical examination conducted 
in conjunction with the veteran's entrance into service, 
dated in July 25, 1979, does not reveal the presence of the 
sickle cell anemia disability.  However, four weeks after 
entrance into service, on October 12, 1979, he was seen with 
complaints of cough, sore throat, and a yellow phlegm 
discharge.  In October 1979, he also was examined to 
investigate his 

complaints of becoming tired during PT (physical training).  
A service record statement in October 1979 indicates that 
both of the veteran's parents shared sickle cell trait, and 
two sisters shared the sickle cell disability.  

The Board must support its medical conclusions on the basis 
of independent medical evidence in the record or through 
adequate quotation from recognized treatises; it may not rely 
on its own unsubstantiated medical judgment to reject expert 
medical evidence in the record, but may reject a claimant's 
medical evidence only on the basis of other such independent 
medical evidence.  See Thurber v. Brown, 5 Vet. App. 119, 122 
(1993); Hatlestad v. Derwinski, 3 Vet. App. 213, 217 (1992) 
(Hatlestad II); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  "If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion [or] ordering a medical 
examination."  Colvin, supra; see Hatlestad II and Thurber, 
both supra; see also 38 U.S.C.A. § 7109 (West 1991 & Supp. 
1998); 38 C.F.R. § 20.901(a), (d) (1999).  The Board believes 
that such evidence is not of record, and thus additional 
information is needed from recognized treatises.

Accordingly, the Board notes that "[i]n 1923 the sickling 
phenomenon was shown to be inherited as an autosomal dominant 
trait."   Also, "[a] patient with sickle cell anemia is 
homozygous for the gene for sickle hemoglobin, and has 
therefore inherited one abnormal gene from each parent."   
The Board therefore concludes, based on the medical precepts 
cited herein, that the veteran's sickle cell anemia is an 
inherited trait that, and accordingly was by definition pre-
service in nature.  The Board notes that the veteran was 
furnished with these treatise excerpts, and with an 
opportunity to respond thereto and to present additional 
evidence.  The evidence he submitted is discussed in the 
INTRODUCTION section of this decision, above  See Thurber, 
supra.


The above medical principles are universally recognized as to 
constitute fact (clear and unmistakable proof), and in 
accordance with these principles existence of a disability 
prior to service is established; therefore, no additional or 
confirmatory evidence is necessary.  Similarly, manifestation 
of lesions or symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period, will establish pre-
service existence thereof.  38 C.F.R. § 3.303(c).

In addition to the recognition of sickle cell anemia by 
recognized treatises as an inherited trait, it is noted that 
the veteran's service medical records, as well as private 
medical assessment records from March 1998, contain no 
clinical findings that service caused the sickle cell anemia 
condition.  The veteran was clinically diagnosed with sickle 
cell anemia disorder as noted in an examination conducted ion 
October 1979.  In addition, in November 1979, he acknowledged 
on a Medical Board Statement of Patient, without rebuttal 
evidence or statement, that he was discharged for "failure 
to meet enlistment physical standards."  Accordingly, the 
service examinations, the family history of sickle cell 
anemia, the veteran's own statements at the time of 
discharge, the very short period of time between the 
enlistment examination and the diagnosis of sickle cell 
anemia, and the inherited nature of sickle cell anemia as 
shown by a recognized treatise lead the Board to conclude, 
from the evidence and in accordance with the regulations and 
cases cited above, that the veteran's sickle cell anemia was 
a pre-service disability.  The presumption of soundness upon 
entrance into service is therefore rebutted by clear and 
unmistakable proof without any need for additional evidence 
in the form of an advisory opinion or medical examination.

The question before the Board, therefore, is whether this 
pre-existing sickle cell anemia disability increased in 
severity during service, so that service connection based on 
inservice aggravation of that disability could be granted.

This question must be answered in the negative.  The 
veteran's service medical records are devoid of any reference 
to any diagnosis of aggravation of the sickle cell 

anemia disorder by active duty.  Likewise, these records do 
not show that any inservice medical problem or disorder was 
attributed to his pre-service sickle cell anemia disability.  
The post-service evidence, additionally, does not show that 
any problems represent inservice aggravation of the veteran's 
pre-service sickle cell anemia disability.  A statement from 
the veteran's physician, dated March 1998, provides no 
evidence that service aggravated the veteran's sickle cell 
anemia.  The veteran testified that he believes physical 
training, as well as other stresses of basic training, 
aggravated the sickle cell anemia.  While the veteran is 
qualified to report his symptoms, he is not competent, in the 
absence of evidence demonstrating that he has medical 
training or expertise, to render medical findings or 
opinions.  Moray v. Brown, 5 Vet. App. 211, 214 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Therefore, the veteran's assertions that service aggravated 
his sickle cell anemia are of no probative weight in 
determining service connection.

In brief, the evidence does not demonstrate that the 
veteran's sickle cell disability, which is shown through the 
use of a recognized treatise on hematology to have pre-
existed his entrance into service, increased in severity 
therein.  Accordingly, service connection for sickle cell 
anemia is not warranted.  38 U.S.C.A. §1131: 38 C.F.R. 
§ 3.303; see Colvin, supra; Hatlestad II and Thurber, both 
supra.  The evidence is not so evenly balanced that there is 
doubt as to any material issue.38 U.S.C.A. § 5107.


ORDER

Service connection for sickle cell anemia is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 
  WILLIAM J. WILLIAMS, M.D., ET AL, HEMATOLOGY 613, 616 (4TH ED. 1990).
  Id.


